1. Parliament's calendar of part-sessions - 2009 (vote)
Before we proceed to the vote itself, there is just one point which I would like to make. I would ask you to listen very carefully now, and then some of the chairmen of the parliamentary groups will be given the floor. There is an amendment which has been proposed by Mr Trakatellis, Mr Varvitsiotis, Mr Papastamkos, Mr Lambrinidis and other Members regarding one particular week in the year 2009, namely week 16, from 13 to 19 April. This is the week directly before the Orthodox Easter. It is not Easter itself, but the week before. However, no proposal has been made for a part-session in this particular week, as it is the group week. That means that this amendment is not admissible because there is no proposal for the European Parliament to meet in this particular week. However, this does not imply a preliminary decision concerning the proposed part-session from 20 to 23 April.
(FR) Mr President, ladies and gentlemen, as you know, 2008 is the European Year of Intercultural Dialogue, and this includes interreligious dialogue. Thus I ask you, in your capacity as the European Parliament, to set an example and respect minorities. It is for this reason, in a spirit of compromise and goodwill towards our Orthodox friends, that my Group suggests the following amendment to the calendar of part-sessions for 2009. Week 17, the plenary week in April 2009, will commence on 21 April and end on 24 April - I do not wish to say any more than that - to allow the Members concerned to celebrate the Orthodox Easter.
On behalf of all countries with an Orthodox tradition, I thank you for your support and ask you not to create any additional controversy. I wish to ask, however, for the support of the European Parliament out of respect for minorities, to set an example for our fellow citizens.
(DE) Mr President, I assume that this is an oral amendment. That was not stated, but if it is an oral amendment, my Group is in favour of voting on it today. It is also a fact that many Catholics work here on religious holidays; tomorrow is one such day, despite the strike. That situation also arises, but I would nonetheless recommend that we vote in favour of this motion or at least put it to the vote. Mr President, if you find that it is not admissible, the groups should try afterwards to achieve a consensus in this spirit.
There are certain issues on which we must have a consensus and I suggest that we proceed as Mr Daul and Mr Swoboda have proposed. This will be voted on at the end. We will take the other amendments first.
(DE) Mr President, before the vote, I would like to point out a problem which affects the vote and which may need to be discussed and resolved.
In the calendar proposed, there is a reference to the date of the elections in 2009. We are not voting on that now, we are simply noting it. However, because of the date of the elections, the constituent sitting of Parliament will take place in July 2009. That being the case, Members from some countries have concerns because, if you look closely, it is clear that, if the constituent sitting takes place on 14 July 2009, some Members will not achieve the requisite five years for pension rights. In some Member States, they do not use the legislative term but a fixed period because the legislative terms in the Member States vary in length.
I think that there are good grounds to consider and resolve this problem, either as regards the date of the election or the date of the constituent sitting. I would therefore ask Parliament's Legal Service to look at this issue.
(DE) Mr President, I would like to make a similar proposal.
I am astonished that the right of minorities is being deployed in such moralistic terms. There are around seven Jewish festive days which cannot be observed because they are working days. The same applies to 13 Protestant festive days as well. The constituent sitting is being held on 14 July. This is one of the most important secular holidays. Can we work in France on 14 July as we commemorate the French Revolution? I think that is impossible and inappropriate. That needs to be changed as well, please!
(Applause)
We have noted what has been said and shall now proceed to the vote.
(Parliament agreed to accept the oral amendment)